UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6916



KELVIN J. MILES,

                                            Petitioner - Appellant,

          versus

LLOYD L. WATERS, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-95-
1334-CCB)


Submitted:   December 19, 1996            Decided:   January 3, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Tarra R. Minnis, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss the

appeal for lack of jurisdiction. The time periods for filing no-

tices of appeal are governed by Fed. R. App. P. 4. These periods
are "mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.
Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court
extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on November 16, 1995;
Appellant's notice of appeal was filed on June 3, 1996. Appellant's

failure to file a timely notice of appeal* or to obtain either an

extension or a reopening of the appeal period leaves this court

without jurisdiction to consider the merits of Appellant's appeal.
We therefore deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal




     *
       For the purposes of this appeal we assume that the date
Appellant wrote on the notice of appeal is the earliest date it
would have been submitted to prison authorities. See Houston v.
Lack, 487 U.S. 266 (1988).

                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process. We deny

the motions for appointment of counsel and for bail pending appeal.




                                                         DISMISSED




                                3